UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-7730


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JUSTIN MATTHEW,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge.    (3:06-cr-00016-RJC-CH-1; 3:13-cv-00111-
RJC)


Submitted:   February 25, 2016                 Decided:    March 2, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Justin Matthew, Appellant Pro Se.      Richard Lee Edwards, Amy
Elizabeth Ray, Assistant United States Attorneys, Asheville,
North Carolina, C. Nicks Williams, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin Matthew seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion and he has

filed a motion for a certificate of appealability.                       The district

court’s order        is   not   appealable       unless   a    circuit    justice      or

judge     issues     a    certificate      of     appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial      showing       of    the     denial    of     a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,     537    U.S.    322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Matthew has not made the requisite showing.                           Accordingly, we

deny Matthew’s motion for a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions      are   adequately      presented       in    the

                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3